DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing sheet was received on February 3rd, 2022. This drawing is acceptable.
Response to Amendment
The Amendment filed February 3rd, 2022 has been entered. Claims 1-11 are pending. Claims 1-11 have been amended by the Applicant. Applicant’s amendments have overcome the objections to the drawings and claims.
Allowable Subject Matter
Claims 1-11 are allowed.
Applicant's amendments and arguments filed February 3rd, 2022 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed conductor assembly for a circuit breaker, where the magnetic member is fixed to the rotating arm, where the stationary contact comprises a second contact end arranged on the electrical terminal to correspond to the first contact end, where the electrical terminal is provided with a dodging channel configured to receive the magnetic member when the first contact end contacts the second contact end.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the dodging channel and the magnetic member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833